                               EXHIBIT A




Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 1 of 13 PageID #: 342
Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 2 of 13 PageID #: 343
.s   Vorizon r-                     5:28 PM                     (9 ~ nR 37%(f )~

     t 3 3d                   3 Messages

      Found in Grad Inbox

              J. Douglas Baldridge                                 6/24/20
              To: Fussell Greer >


     RE: Waive Service for Greer v.
     Swift

     Mr. Greer - Yesterday, a process server left
     a summons and complaint at my office
     intended for Ms. Taylor Swift. As I have
     previously informed you, Ms. Swift is an
     individual and I am not authorized to
     accept service on her behalf. Your
     attempt at service is not valid. You will
     need to proceed in accordance with
     applicable rules and statutory
     requirements. Thank you. Doug
     Baldridge.



     Sent with BlackBerry Work
     (www. blackberry.co m)

Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 3 of 13 PageID #: 344
     O
                                  EXHIBIT B




Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 4 of 13 PageID #: 345
        Track Another Package +




                                             Remove X
Tracking Number:
70192970000175319106

We attempted to deliver your item at 1:39 pm on
August 3, 2020 in NASHVILLE, TN 37215 and a
notice was left because an authorized recipient
was not available. You may arrange redelivery by
using the Schedule a Redelivery feature on this
page or may pick up the item at the Post Office
indicated on the notice beginning August 4, 2020.
If this item is unclaimed by August 18, 2020 then it
will be returned to sender.




Delivery Attempt: Action Needed
August 3, 2020 at 1:39 pm
Notice Left (No Authorized Recipient Available)
NASHVILLE, TN 37215

Schedule Redelivery V
Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 5 of 13 PageID #: 346
.~ Verizon ^             6:40 PM            C n0 100%!*W



                          287-77 >


                       Text Message
                       Today 5:52 PM


   USPS
   70192970000175319106,
   Delivery Attempted - No
   Access to Delivery Location
   08/01/2020 6:40pm
   NASHVILLE TN 37215 Reply
   STOP to cancel




                            tPay
0         -.
           " (0
 Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 6 of 13 PageID #: 347
                                  EXHIBIT C




Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 7 of 13 PageID #: 348
                                                                          IS
2201 Harding PI
2201 Harding PI, Forest Hills, TN 37215


               OVERVIEW         PHOTOS




DIRECTIONS        SAVE           LABEL         SHARE



©        Measure distance




Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 8 of 13 PageID #: 349
                  Historic Nashville, Inc. is on
     HISTORIC)
                  Facebook. To connect with
     B sfffILLE   Historic Nashville, Inc., join
                  Facebook today.



                                or




JESTORIC, Historic Nashville, Inc.
HAMILLE   June 22, 2012 at 9=56 PM • f~)

We just learned this historic home at 2201 Harding
Place in Nashville's tony Forest Hills neighborhood was
designed by Nashville architect Edwin Keeble (1905-
1979), who designed his own home nearby in a very
similar Neoclassical Revival architectural style. While
the home dates from 1934, side wings and the front
portico were added by Keeble in the 1950s. A separate
guest house was designed c.1968 by noted architect
John L. Volk (1901-1984), an Austrian immigrant from
Palm Beach, Florida.

CASASUGAR.COM
Taylor Swift Scoops Up a Historic Nashville Home
Country starlet Taylor Swift has scooped up a historic, 5,601...




                                Share
Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 9 of 13 PageID #: 350
                                                                         14
              Trulia Real Estate App
X             Get alerts on similar homes in Nashville
                           558K



    Nashville           trulta                               =

Price History for 2201 Harding PI

    Date               Price                Event

    06/30/2011         $2,500,000           Sold

    Recording Date              Contract Date
    06/30/2011                  06/28/2011

    County Transfer             Total Transfer Tax
    Tax                         $9,250
    N/A

    Transaction Type            Document Type
    Insured Non-                Warranty Deed
    Residential Grant
    Deed

                                            Posting
    06/24/2011         $2,995,000                        v
                                            Remov(
Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 10 of 13 PageID #: 351
                                                                          15
         Nashville, Tennessee




GOOGLE MAPS



Taylor's other Nashville home is a 5,600-
square foot Greek revival estate with a
2,000-square-foot guesthouse. I
repeat ... the guesthouse alone is 2,000
Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 11 of 13 PageID #: 352
                                                                          I
                                   EXHIBIT D




Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 12 of 13 PageID #: 353
                                                                          17
       Taylor Swift's Nashville Pad in the Adelicia Condo


Where does Taylor Swift live?

When in Nashville Taylor Swift resides at 900 20th ave S,
Nashville 37212 on the corner of 20th Ave S and Chet
Atkins Place.

"It's the most comfortable place in the world" says Swift
describing the inside of her pillow-filled human size
birdcage which faces the floor-to-ceiling windows with
views overlooking the city and beyond to the green hills in
the distance.

This comfy birdcage is within the 2-story 4,062 sq ft
Penthouse in Adelicia Condos, Nashville's most expensive
condo building where she purchased or $1.99 million in
2009. Taylor's 3 bedroom, 4.5 bathroom condo is on the
top 2 floors of the 18th storey building boasting
spectacular views of the city and the hills in the distance.

Swift's penthouse underwent an 18-month extreme
makeover transforming the previous owner's ultra-modern
Case 3:20-cv-00436 Document 12-1 Filed 08/19/20 Page 13 of 13 PageID #: 354
                                                                          M
